Citation Nr: 1219931	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-27 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of a left Achilles injury.  

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for a skin disability of the feet.  

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served as a SEAL in the U.S. Navy from December 1996 to March 2001 and from April 2007 to November 2008, including service in the Iraqi Freedom Theater in support of Operation Noble Eagle/Enduring Freedom from October 2007 to April 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2004 of a Department of Veterans Affairs (VA) Regional Office (RO) or Agency of Original Jurisdiction (AOJ).

In January 2007, the Veteran appeared at a hearing before a Decision Review Officer.  A copy of the transcript is in the Veteran's file.

In a rating decision dated in September 2008, the RO granted service connection for a left shoulder disability.  

In a rating decision March 2010, the RO granted service connection for: degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, cubital tunnel syndrome of the left ulnar nerve, degenerative joint disease of the right elbow and left elbow, and degenerative joint disease of the right wrist.  As service connection has been granted, the claims are no longer on appeal to the Board. 

In November 2010, the Board remanded the claims of service connection for a right shoulder disability, a left wrist disability, a bilateral hip disability, a right knee disability, a left knee disability, a bilateral ankle disability, a left Achilles injury, a skin disability of the feet, and bilateral hearing loss, and tinnitus for additional development.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  




In a rating decision in February 2012, an Agency of Original Jurisdiction, granted service connection for a right shoulder disability, a left wrist disability, right and left hip disabilities, a right knee disability, a left knee disability, right ankle and left ankle disabilities, and tinnitus.  As service connection has been granted, the claims are no longer on appeal to the Board.


FINDINGS OF FACT

1.  In a rating decision in February 2012, the RO granted service connection for left ankle disability, which encompasses the residuals of left Achilles injury, and as service connection has been granted, there remains no question to resolve on the claim.

2.  The Veteran does not have a bilateral hearing loss disability for the purpose of VA disability compensation. 

3.  A skin disability of feet, diagnosed as tinea pedis, had onset in service.


CONCLUSIONS OF LAW

1.  The Board does not have appellate jurisdiction of the claim of service connection for a left ankle disability to include residuals of left Achilles injury.  
38 U.S.C.A. § 7104(a) (West 2002). 

2.  A bilateral hearing loss disability for the purpose of VA disability compensation was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011). 





3.  A skin disability of the feet, diagnosed as tinea pedis, was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of service connection for a left ankle disability, including residuals of a left Achilles injury, has already been granted, and as the claim of service connection for a skin disability of the feet is granted, VCAA compliance as to the claims need not be addressed further.  

Duty to Notify 

On the service connection for a bilateral hearing loss disability, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).


The RO provided pre- and post- adjudication VCAA notice by letters, in July 2004 and in January 2010.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The VCAA  notice included the general provisions for the effective date of a claim and for the degree of disability assignable.

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

As for the timing of the VCAA notice, to the extent there was pre-adjudication VCAA notice, the timing complied with Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).  To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the supplemental statement of the case in February 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records.  The Veteran was also afforded VA examinations.  

The Board has reviewed the examination reports and finds that the reports are adequate, because the VA examiners considered the Veteran's history and statements and provided opinions based on the significant facts of the case and applied medical principles to the facts of the case.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service). 



Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 



Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Washington v. Nicholson, 19Vet. App. 362, 366-67 (2005). 

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  The probative value or weight of the evidence means does the evidence tend to prove a material fact.  Washington v. Nicholson, 19Vet. App. 362, 369 (2005).    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Left Achilles Injury

Under 38 U.S.C.A. § 7104(a), the Board's jurisdiction is limited to all questions of law and fact, affecting benefits to Veterans. 





In a rating decision in September 2004, the RO denied the claim of service connection for a bilateral ankle disability and for residuals of a left Achilles injury, which the Veteran appealed.

While on appeal in a rating decision in February 2012, prior to a decision by the Board on the claims, the RO granted service connection for a left ankle disability, including residual of a left Achilles injury, based on a report of VA examination in July 2011, which included the diagnoses of posttraumatic degenerative osteoarthritis of the left ankle due to recurrent injuries, calcific tendinitis of the left Achilles, and surgical repair of a left ankle deltoid ligament tear. 

As service connection for a left ankle disability to include residuals of an Achilles injury has been granted by the RO, all questions of law and fact, affecting the claim of servic connection have been resolved in the Veteran's favor, and the Board no longer has appellate jurisdiction.  For this reason, the appeal of the claim of service connection for residuals of an Achilles injury is dismissed for a lack of jurisdiction under 38 U.S.C.A. § 7104(a).

Bilateral Hearing Loss

Facts

The service personnel records show that the Veteran was a Navy SEAL, and that his duties included small arms training and the demolition of explosives.  

On enlistment examination in May 1996, the results of audiology testing were:

Hertz
500
1000
2000
3000
4000
Right ear
10
10
5
15
15
Left ear
10
5
0
10
0




The results of audiology testing in December 1996 were:

Hertz
500
1000
2000
3000
4000
Right ear
10
10
10
20
05
Left ear
10
5
0
10
-10

The results of audiology testing during service in January 1997 were:

Hertz
500
1000
2000
3000
4000
Right ear
10
10
10
20
05
Left ear
10
05
0
10
-10

After service, on VA examination in July 2011, the Veteran described noise exposure in service, consisting of exposure to the firing of rockets, small arms, and explosives and to engine noise from boats and vehicles.  The Veteran stated that he could not clearly hear conversational voices at home or at work and that he could not hear as well as he used to. 

The results of audiology testing were:

Hertz
500
1000
2000
3000
4000
Right ear
10
10
15
25
20
Left ear
5
10
5
15
10

The Maryland CNC Word List Recognition Scores were 100 percent in each ear.  

For the right ear, the VA audiologist reported normal hearing sensitivity for the thresholds from 250 to 6000 and a sloping sensorineural hearing loss at 8000 Hertz.  The diagnosis was right ear sensorineural hearing loss, but not a hearing loss disability under 38 C.F.R. § 3.385.  




And for the left ear, the VA audiologist reported normal hearing sensitivity for the from thresholds 250 to 8000 Hertz.  The diagnosis was clinically normal. 

The VA audiologist expressed the opinion that hearing loss was at least as likely as not caused by noise exposure in service.

Legal Criteria

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Analysis

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).






38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

The audiograms during service did not show impaired hearing as the thresholds were 20 decibels or below at the tested frequencies or a hearing loss disability under 38 C.F.R. § 3.385 as the thresholds for the tested frequencies were less than 40 decibels at any one frequency and there were not three frequencies at 26 decibels or greater.

On the basis of the service treatment records alone, a bilateral hearing loss impairment or hearing loss disability under 38 C.F.R. § 3.385 was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

38 C.F.R. §§ 3.307 and 3.309 
(Presumptive Service Connection for a Chronic Disease)

Although the Veteran is competent to describe symptoms of impaired hearing and his statements are credible, a hearing loss disability under 38 C.F.R. § 3.385 is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of a hearing loss disability under 38 C.F.R. § 3.385 therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498   (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 


Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion. 38 C.F.R. § 3.159. 

Also, the Veteran as a layperson is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

A hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of a hearing loss disability under 38 C.F.R. § 3.385. For this reason, the Board determines that a hearing loss disability under the criteria of 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify. 

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of a hearing loss disability under 38 C.F.R. § 3.385. 

Where, as here, there is a question of the presence or a diagnosis of a hearing loss disability under 38 C.F.R. § 3.385, not capable of lay observation by case law, and a bilateral hearing loss disability under 38 C.F.R. § 3.385 is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of a bilateral hearing loss disability in service or since service the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, that is, Veteran's statements are not to be considered as competent evidence favorable to claim. 


As for the Veteran describing a contemporaneous medical diagnosis or the Veteran describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional diagnosed a bilateral hearing loss disability under 38 C.F.R. § 3.385. 

To the extent the Veteran asserts that a bilateral hearing loss disability is related to noise exposure in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience. 

Here the question of the relationship between a hearing loss disability under 38 C.F.R. § 3.385 and noise exposure in service is not a simple medical condition because the Veteran as a lay person is not competent to declare either the presence or diagnosis of a bilateral hearing loss disability under 38 C.F.R. § 3.385 based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between a bilateral hearing loss disability and noise exposure in service.  


On VA examination in July 2011, for the right ear, the VA audiologist reported normal hearing sensitivity for the thresholds from 250 to 6000 and a sloping sensorineural hearing loss at 8000 Hertz.  The diagnosis was right ear sensorineural hearing loss at 8000 Hertz, but not a hearing loss disability under 38 C.F.R. § 3.385.  

Although a right ear sensorineural hearing loss at 8000 Hertz is evidence of hearing loss, it is not a hearing loss disability under 38 C.F.R. § 3.385, that is, it is not a disability for the purpose of establishing entitlement to VA disability compensation.   





To extent the VA audiologist's expressed the opinion that the hearing loss at 8000 Hertz was at least as likely as not caused by noise exposure in service, the VA audiologist did stated that the hearing loss was not a disability under 38 C.F.R. § 3.385, which is the factual and legal standard to determine whether a bilateral hearing loss disability is present.  Therefore, the Board rejects the opinion of the VA audiologist to the extent that the audiologist associates sensorineural hearing loss at 8000 Hertz in the right ear to service.  While sensorineural hearing loss at 8000 Hertz in the right ear is evidence of hearing loss, it is not evidence of a hearing loss disability under 38 C.F.R. § 3.385 for the purpose of VA disability compensation. 

As for the left ear, the VA audiologist reported normal hearing sensitivity for the from thresholds 250 to 8000 Hertz, and the diagnosis was clinically normal.  As left ear hearing sensitivity is normal, the Board rejects the opinion of the VA audiologist to the extent that the audiologist appears to associate any current hearing loss of the left ear to service.  

Also as the first documentation of hearing loss, but not a hearing loss disability under 38 C.F.R. § 3.385, was not shown until 2011, more that one year after the Veteran's first period of service, ending in March 2001, and more than one year after the second period of service, ending in November 2008, well beyond the one year period after each period of service for presumptive service connection for a  sensorineural hearing loss disability under 38 C.F.R. § 3.385 as a chronic disease, and service connection under 38 U.S.C.A. § 1112  and 38 C.F.R. §§ 3.307 and 3.309 is not established.








As there is no competent lay or medical evidence of a current bilateral hearing loss disability under 38 C.F.R. § 3.385, there is no valid claim for service connection under the applicable theories of service connection, namely, 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology), 38 C.F.R. § 3.303(d) (first diagnosed after service), 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection as a chronic disease).  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the preponderance of the evidence is against the claim of service connection, the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

Skin Disability 

Facts

The service treatment records contain no history or finding or treatment of a skin condition affecting the feet.

In January 2007, the Veteran testified that he continued to suffer from athletes foot and that he did not have athletes foot when he went into service, but he had it on separation from service.

On VA examination in August 2011, the Veteran stated that skin problems, affecting the feet, began in service in 1998.  He stated that he was told to use Lamisil, but the skin condition recurred about five times a year.  The pertinent findings were scaly, flakey skin between the toes and along the plantar aspect of the feet.  The diagnosis was tinea pedis.  The VA examiner stated that as there was no documentation in the Veteran's file of complaint or treatment for tinea pedis, it was less likely as not caused by or a result of service.





Analysis

On the basis of the service treatment records alone, as there is no record in service of complaints or treatment of a skin condition, affecting the feet, tinea pedis was not affirmatively shown to have been present in service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a)  (affirmatively showing inception in service) is not established. 

The absence of in-service documentation is not dispositive as to whether the Veteran suffered from skin condition during service as the Veteran is competent to describe a skin rash, which is capable of lay observation.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a skin condition manifested by a rash may lend itself to lay observation). 

After service the first period of service, in January 2007, the Veteran testified that he continued to suffer from athletes foot and that he did not have athletes foot when he went into service, but he had it on separation from service.  And on VA examination in August 2011, the Veteran stated that his skin problems, affecting the feet, began in service in 1998, and that he was told to use Lamisil, but the skin condition recurred about five times a year.

The VA examiner concluded that the Veteran's tinea pedis was less likely as not caused by or a result of service, because there was no documentation in the Veteran's file of a complaint or treatment for tinea pedis in service.

As the Veteran was a Navy SEAL, he spent many hours training in water, and the Veteran's testimony of the in-service incurrence and treatment of a skin problem, affecting his feet, is consistent with his training and increased the risk of exposure to a foot fungus, such as the tinea pedis, which thrives in damp shoes.  See Mayo Clinic Staff, Athletes Feet: Causes, 1998-2012, Mayo Foundation for Medical Education and Research, http://www.mayoclinic.com/health/athletes-foot/DS00317/DSECTION=causes.  





And the Board finds the Veteran's statements and testimony about the in-service incurrence and treatment of a skin problem, affecting his feet, credible.  See Washington at 369 (the Board, as fact finder, must determine the probative value or weight of the admissible evidence).  And the Veteran's statements and testimony are competent and credible evidence in support of the claim. 

As for the evidence against the claim, a VA examiner stated that as there was no documentation of a complaint or treatment of tinea pedis in service, it was less likely as not that tinea pedis was caused by or a result of service.

As the VA examiner relied on the absence of medical records to corroborate a skin condition in service, which under the circumstances of the case, has no probative value as the Board finds that the Veteran is competent to describe a simple skin condition that is readily observable by a lay person and his statements and testimony are credible, namely, plausible or capable of being believed.  See Caluza at  511.  

As the Veteran's lay statements and testimony are competent and credible evidence with regard to the onset of a skin condition in service and since service by continuity, and with evidence of current disability, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

      (The Order follows on next page.). 







ORDER

The appeal of the claim of service connection for residuals of a left Achilles injury is dismissed.

Service connection for a bilateral hearing loss disability is denied.  

Service connection for a skin disability of bilateral feet, diagnosed as tinea pedis, is granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


